DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Applicant’s argument that the Amendment filed on Nov. 2, 2020 is fully responsive has been considered and is persuasive. However, the amendment of the claims results in a new species and a therefore new Election of species is required below, from the species A and B  of the previous Restriction made on May 4, 2018 and new species C in the amended claims.
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on Nov. 2, 2020 has been entered.
This application contains claims directed to the following patentably distinct species
Plurality of light signals with a unique characteristic wavelength 
Plurality of light signals with a unique characteristic packet size
Plurality of light signals with a unique shade of a similar color
The species are independent or distinct because they are described as different embodiments of the invention (see Specification para. [0008], [0028], [0044] & [0031]) and require different elements    e. g. dichroic mirrors  [0013] and/or a light source having multiple discrete wavelengths [0028] for species A, timing equipment for creating light packets for species B, and power control or filters for species C. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if C) . 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require separate search terms, and search for elements related to each of the species, e. g. dichroic mirrors, pulse packets, and filters. Further, the species are classified in separate subclasses in the art: A is classified   in G01S7/4815 and G01J2003/2826 and 423, B is classified in G01S7/483-484, G-1S17/10  and G01J3/433 and , and C is classified in G01S7/4918.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ERIC L BOLDA/Primary Examiner, Art Unit 3645